Case 18-05183-pmb        Doc 13   Filed 12/04/18 Entered 12/04/18 13:08:11       Desc Main
                                  Document     Page 1 of 3




     IT IS ORDERED as set forth below:



     Date: December 4, 2018
                                                      _____________________________________
                                                                    Paul Baisier
                                                            U.S. Bankruptcy Court Judge

 _______________________________________________________________


                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF GEORGIA
                                 ATLANTA DIVISION


IN RE:
                                                    Case No. 17-64177-PMB
MICHAEL F. ANTONELLI and NOREEN A.                  Chapter 7
ANTONELLI,

         Debtors.


NEIL C. GORDON, Chapter 7 Trustee for the
Estates of Michael F. Antonelli and Noreen A.       Adversary No. 18-05183-pmb
Antonelli,

         Plaintiff,

v.

PNC BANK, N.A., successor by merger to RBC
CENTURA BANK, SUNSHINE MORTGAGE
CORPORATION, n/k/a SUNSHINE
MORTGAGE, LC, WELLS FARGO BANK,
N.A.,

        Defendants.




                                                1
Case 18-05183-pmb       Doc 13    Filed 12/04/18 Entered 12/04/18 13:08:11          Desc Main
                                  Document     Page 2 of 3


      CONSENT ORDER GRANTING JOINT MOTION TO EXTEND TIME FOR
               WELLS FARGO TO RESPOND TO COMPLAINT

       This matter is before the Court on the Joint Motion of Wells Fargo Bank, N.A. (“Wells

Fargo”) and Neil C. Gordon, as Trustee for the Estates of Michael F. Antonelli and Noreen A.

Antonelli (“Trustee”), filed on December 3, 2018, to extend the time for Wells Fargo to respond

to the Complaint through and including January 4, 2019. See [Doc. 12]. Wells Fargo and the

Trustee consent to this extension, and the Motion is hereby GRANTED. Wells Fargo has

through and including January 4, 2019, to respond to the Complaint.

                                             ###

CONSENTED TO:

/s/ Bret J. Chaness
BRET J. CHANESS (GA Bar No. 720572)
RUBIN LUBLIN, LLC
3145 Avalon Ridge Place, Suite 100
Peachtree Corners, GA 30071
(678) 281-2730 (Telephone)
(404) 921-9016 (Facsimile)
bchaness@rubinlublin.com
Attorney for Wells Fargo Bank, N.A.

/s/ Neil C. Gordon (by BJC w/ permission)
Neil C. Gordon (GA Bar No. 302387)
Michael J. Bargar (GA Bar No. 645709)
Arnall Golden Gregory, LLP
171 17th Street NW, Suite 2100
Atlanta, GA 30363
(404) 873-8500
neil.gordon@agg.com
michael.bargar@agg.com




                                               2
Case 18-05183-pmb      Doc 13    Filed 12/04/18 Entered 12/04/18 13:08:11   Desc Main
                                 Document     Page 3 of 3


                                  DISTRIBUTION LIST

Bret Chaness
Rubin Lublin, LLC
3145 Avalon Ridge Place, Suite 100
Peachtree Corners, GA 30071

Neil C. Gordon
Arnall Golden Gregory, LLP
171 17th Street NW, Suite 2100
Atlanta, GA 30363

John D. Schlotter
McCalla Raymer Pierce, LLC
1544 Old Alabama Road
Roswell, GA 30076




                                           3
